83276: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25199: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83276


Short Caption:OLIVER (VANESHIA) VS. STATECourt:Supreme Court


Related Case(s):83303


Lower Court Case(s):Clark Co. - Eighth Judicial District - C351676Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantVaneshia OliverMartin Hart
							(Law Offices of Martin Hart, LLC)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/27/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/27/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-21697




07/27/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days. (SC)21-21699




08/06/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-22951




08/10/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/22/20, 10/29/20, 11/25/20, 10/29/20, 11/05/20, 01/07/21, 02/02/21, 04/12/21, 04/13/21, 04/14/21, 04/15/21, 04/16/21, 04/19/21, 04/20/21, 06/08/21, 06/15/21, 06/17/21, 06/24/21, 01/13/21, 02/24/21, 03/10/21 and 04/07/21.  To Court Reporter: Recorders Dept. VII, X and XVII. (SC)21-23278




08/12/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-23571




09/10/2021TranscriptFiled Notice from Court Reporter. Kimberly Estala stating that the requested transcripts were delivered.  Dates of transcripts: 10/22/20, 10/29/20,and 11/25/20. (SC)21-26282




09/23/2021TranscriptFiled Notice from Court Reporter.  Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts:11/05/20, 01/07/21, 02/02/21, 06/08/21, 06/15/21, 06/17/21, 06/24/21, 04/12/21, 04/13/21, 04/14/21, 04/15/21,04/16/21, 04/19/21 and 04/20/21. (SC)21-27572




09/24/2021TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 11/05/20, 01/07/21, 02/02/21, 06/08/21, 06/15/21, 06/17/21, 06/24/21, 04/12/21, 04/13/21, 04/14/21, 04/15/21, 04/16/21, 04/19/21 and 04/20/21. (SC)21-27684




11/23/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-33639




12/03/2021Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: January 24, 2022. (SC).21-34582




01/24/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)22-02326




01/28/2022Order/ProceduralFiled Order Denying Motion.  Appellant shall have 14 days from the date of this order to file and serve the opening brief and appendix.  (SC)22-03009




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-04782




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-04783




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-04784




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)22-04785




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)22-04786




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)22-04787




02/11/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)22-04788




02/11/2022BriefFiled Appellant's Opening Brief. (SC)22-04790




03/14/2022Notice/IncomingFiled Respondent's Notice of Appearance for John Afshar. (SC)22-07949




03/14/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-07950




03/22/2022Order/ProceduralFiled Order Granting Motion.  Respondent shall have until April 13, 2022, to file and serve the answering brief.  (SC)22-08964




04/13/2022BriefFiled Respondent's Answering Brief. (SC)22-11626




05/31/2022Case Status UpdateBriefing Completed/To Screening.  (SC)


08/11/2022Order/DispositionalFiled Order Affirming in Part, Vacating in Part and Remanding.  "ORDER the judgment of conviction AFFIRMED IN PART AND VACATED IN PART AND REMAND this matter to the district court for the entry of an amended judgment of conviction consistent with this order."  fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG (SC)22-25199





Combined Case View